Citation Nr: 0328895	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 RO decision which denied service connection 
for Raynaud's phenomenon.


FINDINGS OF FACT

Raynaud's phenomenon was first manifest many years after 
service, and it was not caused or worsened by any incident of 
service.


CONCLUSION OF LAW

Raynaud's phenomenon was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1944 to April 1945.  He served stateside.  His service 
medical records reportedly were destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  Daily sick 
reports from the veteran's unit show that he reported sick in 
December 1944 and February 1945, but do not indicate what 
conditions he was treated for.

In a letter dated in January 1976, Dr. Galen P. Robbins noted 
that he examined the veteran that day.  The veteran presented 
a history of relatively mild arthritis with later development 
of numbness and cyanosis and pain in his feet and toes, which 
later moved into his fingers.  He described the problem as a 
type of arterial insufficiency which he termed small vessel 
disease.  He opined that the condition was often associated 
with collagen disorder, and prescribed a vasodilator.

In a letter dated in February 1976, Dr. James H. Holman 
stated that the veteran had a severe vascular insufficiency 
disease for which there was no known beneficial therapy.  He 
opined that the veteran was unable to carry on his usual 
activities and should avoid weather changes and physical 
labor.

In a lay statement dated in March 1976, a friend of the 
veteran stated that he had known the veteran for several 
years, and that in the past 2 years the veteran had begun 
having difficulty in his work as a mechanic and was currently 
not working.

The veteran filed a claim for VA compensation and pension in 
March 1976.  He said he had severe vascular insufficiency 
disease which was first noted in August 1973, and that he had 
arthritis which had been trouble since 1944.  He submitted 
the above medical and lay statements from 1976.

In April 1976, the RO denied service connection for 
arthritis.  The RO also found the veteran was permanently and 
totally disabled for non-service-connected pension purposes 
due to severe vascular insufficiency.  Since then the veteran 
has been receiving VA pension.  He apparently was also 
awarded Social Security disability benefits in 1976.

In a letter dated in November 1980, Dr. Robbins described the 
veteran's health problems including Raynaud's disease and 
superficial phlebitis.

In a cardiovascular clinic ledger dated in December 1980, the 
veteran was indicated as having a diagnosis of Raynaud's 
disorder.

VA hospital records show that the veteran was hospitalized 
from February 1981 to March 1981, following a one year 
history of right lower quadrant abdominal pain and weight 
loss.  He was noted to have a past medical history of 
Raynaud's phenomenon times two to three years, and two 
episodes of superficial thrombitis in the past.  During his 
hospitalization he underwent a right hemicolectomy for colon 
cancer.  Hospital discharge diagnoses included adenocarcinoma 
of the colon, history of Raynaud's phenomenon, and history of 
thrombophlebitis.

In a letter dated in March 1981, Dr. Jack D. Honaker stated 
that the veteran had a current diagnosis of Raynaud's 
disease, arteriosclerotic heart disease with angina, and 
recurring thrombophlebitis of the right leg.  The doctor 
noted he first saw the veteran in December 1980, at which 
time there was a pulmonary embolus, and it was noted that in 
January 1981 the veteran had colon cancer.

In February 1990, the veteran submitted a recent medical 
statement which referred to blood clots in the legs, and a 
diagnosis of deep vein thrombosis.

In May 1990, the RO increased the veteran's pension benefits 
based on a finding that he was housebound.

In a letter dated in March 1994, Michael Anderson, D.O., 
stated that the veteran had been a patient of his since 1987.  
The doctor said that the veteran had a hereditary problem 
with thrombophlebitis.  The veteran's father had died from 
this following years of problems, and his daughter also had 
the same problem.  Dr. Anderson stated that his problems were 
both superficial and deep vein thrombosis.

A September 1994 medical examination noted various diagnoses 
including hypertension, cerebrovascular accident, colon 
cancer, Raynaud's disease, degenerative joint disease, 
angina, small vessel disease, and thrombophlebitis.

In March 1995, the RO increased the veteran's pension based 
on a finding that he was in need of regular aid and 
attendance.

In a statement of treatment dated in June 2000, Dr. Hospicio 
S. Hernandez indicated that the veteran had chief complaints 
of Raynaud's disease and severe vascular insufficiency.  
Raynaud's disease was reported as being from childhood.  The 
veteran complained of such symptoms as numbness and pain of 
the hands and feet, and intolerance to cold.   The doctor 
noted the veteran had severe vascular insufficiency and a 
hereditary problem with thrombophlebitis.  Diagnoses were 
Raynaud's disease and a history of recurrent 
thrombophlebitis.  Arteriosclerotic heart disease were also 
noted.  Dr. Hernandez remarked that the veteran had 
hereditary Raynaud's disease and a history of recurrent 
thrombophlebitis.

In a letter dated in October 2000, Dr. Michael Ramos stated 
that the veteran presented with a history of Raynaud's 
disease for most of his life and recurrent blood clots in his 
right leg.  He had signs and symptoms of post-thrombotic 
syndrome in his right leg, and also had coronary artery 
disease.  Dr. Ramos noted that per the veteran's history he 
had lost nine brothers and sisters as infants due to vascular 
problems.  Based upon this, Dr. Ramos opined that the 
veteran's vascular problems were congenital in nature, and 
thus Raynaud's was present during his military service.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for service connection for Raynaud's phenomenon (or disease).  
Relevant medical records have been obtained to the extent 
possible.  Detailed service medical records were destroyed 
years ago in the fire at the NPRC.  The veteran reports that 
a number of his post-service medical records also are no 
longer available.  He indicates he has no more evidence to 
submit.  A VA examination is not necessary to decide the 
claim.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran served on active duty from September 1944 to 
April 1945.  As noted, detailed service medical records are 
not available.  There is information that the veteran went on 
sick call a couple of times, but the reason for such is not 
documented.  There are no medical records showing Raynaud's 
phenomenon or other active vascular disease before service, 
during service, or for many years after service.  

Post-service medical records show vascular problems being 
initially treated in about 1976, more than 30 years after 
service.  In his 1976 pension claim, the veteran referred to 
vascular problems first being noted in 1973.  Medical records 
since the 1970s show a variety of ailments including severe 
vascular insufficiency accompanied by Raynaud's phenomenon or 
disease.  

In some of the recent medical statements from 2000, doctors 
have referred to the veteran's vascular insufficiency and 
Raynaud's disease as being hereditary or congenital in nature 
(i.e., present since birth), and it is stated that thus the 
condition must have been present in service.  The Board notes 
that service connection is legally prohibited for congenital 
or developmental defects.  38 C.F.R. § 3.303(c).  On the 
other hand, service connection is possible for congenital, 
developmental, and familial diseases, provided it is 
demonstrated that they first became manifest in service or, 
if present before service, worsened in service beyond natural 
progression.  See VAOPGCPREC 82-90.  However, the mere 
carrying of some genetic trait throughout the period of 
service, without the related disease becoming symptomatic 
during service, or without a showing that the disease was 
symptomatic before service but worsened during service, is 
insufficient to establish service connection.  

Assuming the theory posed by some doctors, that the veteran's 
Raynaud's phenomenon and other vascular problems represent a 
congenital disease, there is still no showing that such 
condition was manifest during service (or for that matter, 
that it was manifest before service and became worse in 
service).  From available evidence, it appears that the 
veteran's vascular disease and Raynaud's phenomenon were 
first manifest many years after service, and there is no 
logical link to service under either the theory of incurrence 
or aggravation.

In sum, the weight of the credible evidence demonstrates that 
Raynaud's phenomenon was first manifest many years after 
service, and it was not caused or worsened by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderence of the evidence is against the 
claim for service connection for Raynaud's phenomenon, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for Raynaud's phenomenon is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



